IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 00-31319
                           Summary Calendar



CHARLES R. THOMAS, II,
                                           Plaintiff-Appellant,

versus

EXXON CORPORATION,

                                           Defendant-Appellee.

                        --------------------
            Appeal from the United States District Court
                for the Middle District of Louisiana
                        USDC No. 99-CV-67-M1
                        --------------------
                           March 22, 2001

Before SMITH, BENAVIDES, and DENNIS Circuit Judges.

PER CURIAM:*

     Charles R. Thomas appeals the summary judgment dismissal of

his employment discrimination claims against Exxon Corporation

raised under Title VII and Louisiana’s employment discrimination

statutes.   See 42 U.S.C. § 2000, et seq. (2000); LA. REV. STAT.

ANN. §§ 23:331-333 (West 1998).    Thomas’ claims are founded on a

series of disparate employment decisions taken by Exxon between

1992 and 1998.    The district court initially ruled that all but

one of these decisions were time-barred under both federal and

Louisiana law; consequently they could not serve as the basis for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Thomas’ discrimination claims.   The district court further

concluded that Thomas had failed to rebut Exxon’s legitimate,

non-discriminatory explanation for the sole adverse employment

decision taken within the relevant state and federal time

periods.   We AFFIRM.

     Under Title VII, an allegedly unlawful employment practice

cannot be the subject of an action unless the plaintiff filed an

EEOC charge within 300 days of the incident.   See 42 U.S.C. §

2000e-5(e)(1) (1994); Webb v. Cardiothoracic Surgery Associates

of North Texas, P.A., 139 F.3d 532, 537 (5th Cir. 1998).    Thomas

argument notwithstanding, the summary judgment evidence

conclusively establishes that his only EEOC charge was filed on

September 14, 1998 so that any discriminatory acts or conduct

occurring prior to November 18, 1997 could not have been part of

that charge.   All but one of the events giving rise to Thomas’

claims took place outside this window.   Similarly, all but one of

these events began outside the one-year prescriptive period

imposed on employment discrimination claims under Louisiana law.

See King v. Phelps Dunbar, L.L.P., 743 So.2d 181, 187 (La. 1999).

Even assuming that Thomas filed his EEOC charge on September 4,

1998, the district court’s ultimate judgment that all but one of

Thomas’ claims are time-barred remains correct.

     We also agree with the district court that the summary

judgment record does not contain evidence supporting Thomas’

reliance on a continuing violation or continuing tort theory.

These theories apply when an “unlawful employment practice

manifests itself over time, rather than as a series of discrete

                                 2
events.”    See Webb, 139 F.3d at 537 (citations omitted).     Thomas’

evidence does not suggest that the events alleged were part of

“an organized scheme” with the cumulative effect of

discrimination.    Instead, the record discloses a series of

discrete events that, standing alone, would have made a

reasonably prudent person suspicious of a discrimination problem

at the time of their occurrence.       Therefore, the district court

correctly rejected Thomas’ continuing violation and continuing

tort theories.    See Huckabay v. Moore, 142 F.3d 233, 239-40 (5th

Cir. 1998); Messer v. Meno, 130 F.3d 130, 135 (5th Cir. 1997);

see also Nichols v. Lewis Grocer, 138 F.3d 563, 565-66 (5th Cir.

1998) (pointing out that Louisiana and federal employment

discrimination policies are so similar that Louisiana courts

often rely on federal case law to interpret the Louisiana

statute).

     Only one event supporting Thomas’ claims - Exxon’s 1998

decision not to hire Thomas as a zone planner - falls within the

federal and state statutory time limits.      Thomas maintains that

Exxon unlawfully made this decision based on his race.      Exxon,

however, has articulated a legitimate non-discriminatory reason

for denying Thomas this position.      Specifically, Exxon’s zone

planner system required that all zone planners be at least a

first line supervisor, temporary shift foreman, or temporary

temporary supervisor.    Thomas held none of these positions in

1998; Exxon maintains he was not hired as a zone planner for this

reason alone.    Thomas has provided no competent summary judgment

evidence indicating either that Exxon’s stated reason for denying

                                   3
him this position was pre-textual, or that Exxon’s actual motive

was discrimination.   Accordingly, summary judgment on this claim

was appropriate.

     Having fully considered Thomas’ brief on appeal, we AFFIRM

the judgment of the district court.



AFFIRM.




                                 4